DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 31, 32, and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belleschi et al (US Publication 2018/0167820 A1).

Regarding to claims 32 and 35, Belleschi discloses a network infrastructure node 115 (fig. 9) for operating in a cell-supported radio communications network 100 (fig. 1), the network infrastructure node comprising: a processor 920; a memory 930; a radio module 910; and an antenna 950; wherein the network infrastructure node is configured to: determine 704 a gap information 310 indicating a transmission gap period (fig. 3) in a sidelink radio channel (fig. 7 page 9 paragraph 0100); and transmit 708 the gap information (allocation resource) to the at least one road-side network node via the downlink channel (page 10 paragraph 0102).
Allowable Subject Matter
Claims 17-30, 33, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 is allowed.
The prior art of record fails to teach or make obvious for “an adhoc radio communications network with second road-side network nodes, wherein an adhoc radio channel of the adhoc radio communications network and the sidelink radio channel of the cell-supported radio communications network overlap at least partly in frequency, wherein each of the second road-side network nodes are configured to: sense a non-idle state of the adhoc radio channel during a sequential transmission of data signals and/or blocking signals via the sidelink radio channel; sense an idle state of the adhoc radio channel; and transmit a data signal via the adhoc radio channel if the adhoc radio channel is sensed as being idle”, when such adhoc radio communications network and road-side network nodes are considered within the specific structure of the device recited in claim 36.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467